Exhibit 10.2

TERMINATION AGREEMENT

This TERMINATION AGREEMENT (this “Agreement”) is dated as of April 3, 2013, by
and between Pinnacle Foods Finance LLC, a Delaware limited liability company
(the “Company”), and Blackstone Management Partners V L.L.C., a Delaware limited
liability company (“BMP”).

WHEREAS, the Company and BMP are parties to that certain Amended and Restated
Transaction and Advisory Fee Agreement, dated as of December 23, 2009 (the “TAF
Agreement”); and

WHEREAS, the Company and BMP desire to terminate the TAF Agreement on the terms
and conditions set forth in this Agreement.

NOW THEREFORE, in consideration of the agreements set forth herein, the parties
hereto agree as follows:

1. Termination. The parties hereby terminate the TAF Agreement as amended and
supplemented through the date hereof. The parties hereby acknowledge that the
TAF Agreement shall be of no further force or effect, and that all rights and
obligations of the parties thereunder are hereby terminated, except as
specifically provided in Section 8 of the TAF Agreement.

2. Payment. In consideration of the termination of the TAF Agreement, the
Company will pay to BMP the aggregate sum of $15.1 million immediately following
the closing of the IPO (as defined below) by wire transfer in same-day funds to
the bank account designated by BMP.

3. Miscellaneous.

(a) This Agreement and the TAF Agreement contain the sole and entire agreement
between the parties relating to the subject matter hereof and supersede all
previous negotiations, commitments, agreements and understandings relating
hereto. Nothing in this Agreement, express or implied, is intended to or shall
confer upon anyone other than the parties any right, benefit or remedy of any
nature whatsoever under or by reason of this Agreement. This Agreement may be
modified only in a writing signed by an authorized representative of the
parties.

(b) This Agreement shall be governed by, and interpreted in accordance with, the
laws of the State of New York. Each party to this Agreement irrevocably agrees
that any suit, action or proceeding which may arise out of or in connection with
this Agreement shall be brought in the courts of the State of New York in New
York County or the courts of the United States District Court for the Southern
District of New York, which shall have exclusive jurisdiction to settle any
disputes arising out of or in connection with this Agreement and for such
purpose each Party hereby irrevocably and unconditionally submits to the
jurisdiction of such courts.



--------------------------------------------------------------------------------

(c) The provisions of this Agreement will be binding upon and inure to the
benefit of the parties hereto and their permitted successors and assigns. No
party may assign or transfer its rights, interests or obligations hereunder
without the prior written consent of the other parties.

(d) This Agreement may be executed in one or more counterparts, each of which
shall be deemed an original instrument, but all of which taken together shall
constitute one and the same agreement. This Agreement and any counterpart
hereof, to the extent signed and delivered by means of a facsimile machine or as
a scanned electronic file, shall be treated in all manner and respects as an
original agreement, counterpart or instrument and shall be considered to have
the same binding legal effect as if it were the original signed version thereof
delivered in person.

(e) This Agreement shall become effective upon the closing of the initial public
offering and sale of shares of common stock of Pinnacle Foods Inc., a Delaware
corporation (the “IPO”), and shall be of no force and effect (i) prior to the
closing of the IPO and (ii) if the closing of the IPO has not been consummated
within ten (10) business days from the date of this Agreement.

[Signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this to be executed as of the
date first above written.

 

PINNACLE FOODS FINANCE, LLC By:  

/s/ Craig Steeneck

Name:   Craig Steeneck Title:   Executive Vice President and Chief Financial
Officer BLACKSTONE MANAGEMENT PARTNERS V L.L.C. By:  

/s/ Prakash Melwani

Name:   Prakash Melwani Title:   Authorized Person

[SIGNATURE PAGE TO TERMINATION AGREEMENT]